NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 11a0829n.06

                                             No. 10-1830
                                                                                                FILED
                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT                                    Dec 12, 2011
                                                                                    LEONARD GREEN, Clerk
ERIK LITTLE,                                            )
                                                        )
        Petitioner-Appellant,                           )
                                                        )       ON APPEAL FROM THE UNITED
v.                                                      )       STATES DISTRICT COURT FOR
                                                        )       THE EASTERN DISTRICT OF
JAN TROMBLEY, Warden,                                   )       MICHIGAN
                                                        )
        Respondent-Appellee.                            )




        BEFORE: KENNEDY, GIBBONS, and KETHLEDGE, Circuit Judges


        PER CURIAM. Erik Little, a Michigan prisoner proceeding through counsel, appeals the

district court’s judgment denying his petition for a writ of habeas corpus, filed under 28 U.S.C. §

2254.

        In 2004, a jury convicted Little of first-degree home invasion and assault with intent to

commit murder. The trial court sentenced Little to a total of nine to twenty years in prison. The

charges arose from an incident on October 25, 2003, in which Little broke into the home of his

estranged wife, Shelley Wilson, and, once inside, stabbed Scott Desenberg, who was involved in a

romantic relationship with Wilson. At trial, Little sought to introduce evidence that Wilson had a

drug problem, that her drug problem had been an ongoing source of conflict in their marriage, and

that he broke into the house out of concern for her safety. The trial court allowed Little to testify that

he was concerned about Wilson on the night in question but otherwise ruled the evidence
                                               No. 10-1830
                                                   -2-

inadmissible, reasoning that it was irrelevant and did not constitute a legal defense to the charged

crimes.

          Little appealed, arguing that the trial court’s decision to exclude evidence of Wilson’s alleged

drug abuse deprived him of his constitutional right to present a defense. People v. Little, No.

260100, 2006 WL 2422585, at *1 (Mich. Ct. App. Aug. 22, 2006). The court of appeals rejected this

claim, concluding that the evidence was properly excluded as irrelevant. Id. at *2-3. The court of

appeals described in considerable detail the evidence Little sought to offer, including his expectation that

he would find Wilson’s sister and her boyfriend inside and his surprise at seeing Desenberg. The court

explained that the home invasion charge was dependent on the underlying felony charge of assault with

intent to commit murder. It noted that assault with intent to commit murder is a specific intent crime, but

it was not Little’s intent at the time he broke into the house that was relevant. The court also analyzed

the lack of relevance of the excluded evidence to Little’s claim of self defense. The Michigan Supreme

Court denied leave to appeal. People v. Little, 726 N.W.2d 35 (Mich. 2007). Little then filed for

habeas corpus relief, raising the same claim he presented on direct appeal. The district court denied

the petition but granted a certificate of appealability.

          In a § 2254 proceeding in which the district court relies on the facts determined in state court,

we review de novo the district court’s legal conclusions and its findings of fact. See Holder v.

Palmer, 588 F.3d 328, 337 (6th Cir. 2009). A federal court may grant a writ of habeas corpus to a

state prisoner with regard to a claim that the state court adjudicated on the merits only if 1) the state

court’s decision was “contrary to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United States”; or 2) the state court’s

decision “was based on an unreasonable determination of the facts in light of the evidence presented”

in state court. 28 U.S.C. § 2254(d)(1), (2). State court findings of fact are presumed correct and may
                                               No. 10-1830
                                                   -3-

be disturbed only if the petitioner shows by clear and convincing evidence that they were incorrect.

28 U.S.C. § 2254(e)(1).

        “[T]he Constitution guarantees criminal defendants a meaningful right to present a complete

defense.” Crane v. Kentucky, 476 U.S. 683, 690 (1986) (internal quotation marks omitted). This

right is not unlimited, however, and “state and federal rulemakers have broad latitude under the

Constitution to establish rules excluding evidence from criminal trials.” United States v. Scheffer,

523 U.S. 303, 308 (1998). In particular, “the Constitution permits judges to exclude evidence that

is repetitive, only marginally relevant or poses an undue risk of harassment, prejudice, or confusion

of the issues.” Holmes v. South Carolina, 547 U.S. 319, 326-27 (2006) (internal quotation marks

and alterations omitted). The right to present a complete defense is compromised only “by evidence

rules that ‘infring[e] upon a weighty interest of the accused’ and are ‘arbitrary or disproportionate

to the purposes they are designed to serve.’” Id. at 324 (quoting Scheffer, 523 U.S. at 308 (internal

quotation marks omitted)).

        The Michigan courts acted reasonably when they held that the disputed evidence was not

relevant to Little’s intent at the time of the assault or to his claim of self-defense and that, as a result,

Little was not deprived of his right to present a complete defense. Little, 2006 WL 2422585, at *2-3.

Under state law, the crime of assault with intent to commit murder is a specific intent crime that

requires proof of “an actual intent to kill.” Id. at *1 (quoting People v. Brown, 703 N.W.2d 230, 236

(2005)). Little argues that the excluded evidence would have demonstrated that he entered the house

on the night in question because he was concerned for Wilson’s safety, not because he was jealous;

that he did not expect to find another man in the house; and that, as a result, he did not act with the

requisite intent to commit murder. The court of appeals rejected this argument, reasoning that the

pertinent inquiry was Little’s intent at the time that he committed the assault, not at the time that he
                                            No. 10-1830
                                                -4-

entered the house. Id. at *2. The court of appeals further concluded that the evidence was not

relevant to Little’s claim of self-defense because it did not make it more or less likely that he acted

with an honest and reasonable belief that he was in danger of death or serious physical injury. Id.

at *3.

         This decision was neither contrary to nor an unreasonable application of clearly established

Supreme Court precedent. Contrary to Little’s contention, the exclusion of this evidence did not

undermine “fundamental elements” of his defense. See Scheffer, 523 U.S. at 315. Little was allowed

to testify that he entered the house out of concern for Wilson’s erratic behavior, that he was surprised

to see Desenberg, and that he acted in self-defense after Desenberg, a much larger man, initiated

physical contact. The evidence of Wilson’s history of drug abuse was at best marginally relevant

to Little’s guilt or innocence, and the state court of appeals reasonably concluded that its exclusion

did not deprive Little of a fair trial.

         Accordingly, we affirm the district court’s judgment denying Little’s petition for habeas

corpus relief.